Title: To John Adams from Samuel Tucker, 4 July 1778
From: Tucker, Samuel
To: Adams, John


     
      Sir
      Lorient July the 4th 1778
     
     These will be handed you by Musco Livingston Gentleman my 2d Lewt. Who now must Leave me on account of an Imperfect State of helth att Present and During the Short Cruze. Dear Sir your Honnours Provided me a Good offercer Whose Vallue on board my Ship Was great being a Good Commanding offercer and beloved throughout the Ship but my Loss is not Small in Parting with Such an offercer but I Consent to it out of Pure Regard to the Gentleman he not fit att Present to Indure the fatigues of a Cruze and hope Sir your Honnour will take the greatest Notice Care of Such Gentleman. He is in my opinion Worthy of any Command May be given him.
     Dear Sir Mr. Livingston will give your Honnour a Just account and true Detail of my Cruze and Part of my Infernal Crue Who I judge to be Concernd in the Consparicy Carred on att Bordeaux Before I Saild. But Sir I have two Confind Who was over heard damning the Congress the Ship and offercers and Each Other for not being sworn before they where Confind and deprived of their oppertunity.
     Dear Sir it was in my Power to make a great Cruze if my People was but well affected but am apprehensive they will not be Dureing this Cruze Except I Could get some Americans Exchanged from England Which makes my Situation Very Disagreable.
     Dear Sir I Pray you may be in as good State of helth as I am at Present. Please to give my Complements to Masters Johne and Jesse and with due Respect I Remain yours to Serve
     
      Saml Tucker
     
    